 BRUNSWICK CORPORATIONBrunswick Corporation and Local Lodge 1813 of theInternational Association of Machinists andAerospace Workers, AFL-CIO. Case 7-CA-17444(2)26 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 3 March 1982 Administrative Law JudgeJohn H. West issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order,' as modifiedherein.The Administrative Law Judge found and weagree that Respondent violated Section 8(a)(3) and(1) of the Act by giving more severe discipline tocertain employees than it gave to other employees,all of whom participated in an illegal strike, solelybecause the former employees were union repre-sentatives. In its recent opinion in MetropolitanEdison Co. v. NLRB., 103 S.Ct. 1467, 1478 (1983),96 LC ¶ 14, 42 (1983), the Supreme Court found"that the imposition of more severe sanctions onunion officials for participating in an unlawfulwork stoppage violates Section 8(a)(3) [unless] aunion ...waive(s) this protection by clearly im-posing contractual duties on its officials to ensurethe integrity of no-strike clauses ...." In the in-stant case, Respondent relies solely on the generalno-strike provision of the collective-bargainingagreement to argue that the employee union offi-cials were bound to a higher degree of conductthan other employees in ending the unlawful strike.But the Supreme Court in Metropolitan Edison indi-cated that "we will not infer from a general con-tractual provision that the parties intended towaive a statutorily protected right unless the un-dertaking is 'explicitly stated.' More succinctly, thewaiver must be clear and unmistakable."2Here,I In accord with Sterling Sugars. 261 NLRB 472 (1982), we shall re-quire Respondent not only to expunge from its records references to theunlawful discipline herein, as recommended by the Administrative LawJudge, but also to notify employees in writing that this has been done andthat evidence of the unlawful discipline will not be used as a basis forfuture personnel actions against them.2 Id. 103 S.Ct. at 1477.there was no such contractual waiver, and, in theabsence of evidence that the parties specifically in-tended to waive the employee union officials'rights, we cannot accept Respondent's argument.3Accordingly, we adopt the Administrative LawJudge's conclusion that Respondent violated theAct by more severely disciplining union officials inthe circumstances of this case.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Brunswick Corporation, Muskegon, Michigan, itsofficers, agents, succcessors, and assigns, shall takethe action set forth in said recommended Order, asso modified:I. Add the following to the end of paragraph2(a):"Also notify these employees in writing of saidexpunction, and that evidence of the discriminatorysuspensions will not be used as a basis for futurepersonnel actions against them."2. Substitute the attached notice for that of theAdministrative Law Judge.a Id 103 s.Ct. at 1475-77.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discriminate against our em-ployees by giving more severe discipline tounion officials than to other employees be-cause of their status as union representatives.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act, as amended.WE WILL rescind the discriminatory suspen-sions given to R. Nummerdor, L. Mattzela, H.Joslin, E. Macario, H. Flickema, R. Hamel, R.Neiser, C. Hain, R. Snell, C. Doom, K.267 NLRB No. 68457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeWolfe, R. Zimmer, G. Conklin, J. Conley,D. Lawrence, E. Rewalt, L. Gerard, H.Myers, R. Rebedew, M. Judd, C. Goodman,M. Brackenrich, C. Schotts, W. Lawson, W.Poole, D. Collis, R. DeWolfe, D. Doom, R.Anderson, T. Smith, M. LaFlame, D. Keller,R. Fairfield, and R. Osborne for their partici-pation in the strike of 18 October 1979, andWE WILL expunge from their records any ref-erence to those suspensions, and WE WILLnotify them in writing that this has been doneand that evidence of the unlawful suspensionswill not be used as a basis for future personnelactions against them.WE WILL make the above-named employeeswhole for any loss of pay they suffered byreason of our discrimination against them, withinterest.BRUNSWICK CORPORATIONDECISIONSTATEMENT OF THE CASEJOHN H. WEST, Administrative Law Judge: Upon acharge filed on March 3, 1980, by Local Lodge 1813 ofthe International Association of Machinists and Aero-space Workers, AFL-CIO, hereinafter called the Union,a complaint was issued by the General Counsel on De-cember 16, 1980, alleging that Respondent BrunswickCorporation violated Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, as amended (the Act), bydisciplining specified union officers and representativesmore severely than other employees who participated ina strike. Respondent denies the allegation.A hearing was held in Muskegon, Michigan, onAugust 13, 1981. Upon the entire record in the case, in-cluding my observation of the demeanor of the witnessesand consideration of Respondent's brief, I make the fol-lowing:FINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation engaged, ashere pertinent, at Muskegon in the manufacture of bowl-ing equipment and related products. The complaint al-leges, the Respondent admits, and I find that at all timesmaterial herein Respondent has been an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat the Union has been at all times material herein alabor organization within the meaning of Section 2(5) ofthe Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe facts in this case are not in dispute, having beensubmitted into evidence, for the most part, by stipulation.Respondent and the Union were parties to a collective-bargaining agreement which contains a no-strike clause.'On October 17, 1979, some of Respondent's employeesceased working admittedly in violation of this clause. Tono avail, these employees were beseeched by their fore-men, supervisors, and union officers for 45 minutes toreturn to work. Then Respondent's industrial relationsmanager, Orin Wolters, advised the Union's president,Richard Nummerdor, and Chief Steward Chester Doomthat employees who did not return to work within aspecified time would be disciplined. Union officials andsupervisors passed this message on to the employees,some of whom returned to work at that point. The re-mainder returned shortly after that when they were as-sured that management would accept their grievances orcomplaints. Later that day, Wolters advised Nummerdorthat Respondent was going to discharge the 13 employ-ees who did not initially return to work and that 26 em-ployees would be suspended.2A strike, admittedly in violation of the no-strikeclause, took place at the involved facility on October 18,1979, in protest of the discharges. Only a few union offi-cials and/or representatives reported for work that day3but they left work before the end of their shift withoutfirst obtaining permission from management. A picketline was set up. Wolters spoke with Nummerdor andDoom in front of the main gate at the Laketon Avenueplant and instructed them to talk to the employees thatwere in a group to go back to work. Wolters also direct-The agreement (G.C. Exh. 2) was effective from January 10, 1978, toJanuary 9, 1981, and, as here pertinent, contains the following:6.01 The Union agrees that during the life of this Agreement, nei-ther it nor its officers, representatives, Committeemen, Stewards, norits members will for any reason, directly or indirectly, call, sanction,or engage in any strike, walkout, slow-down, sit-down, stay away,limitation of production, boycott of a primary or secondary nature,picketing or any other form of interference with the peaceful oper-ation of the business of the Company. The Company agrees thatduring the terms of this Agreement, it will not lock out any of theemployees covered by this Agreement.6.02 If any individual employee or group of employees violates theprevious Paragraph, he or they may be summarily dealt with by theCompany, at its discretion, by reprimand, layoff without pay, suspen-sion, demotion, or discharge, and any appeal to the Grievance Pro-cedure relative to such action by the Company shall be limited as towhether or not the employee did violate Paragraph 6.01 of this Arti-cle. The Parties agree that discharge is an appropriate penalty forviolation of Paragraph 6.01 of this Article in any case, but this shallnot be interpreted to preclude reinstatement and restoration of se-niority with back pay in a case where it is established that the dis-charged employee did not in fact engage in or participate in a viola-tion of Paragraph 6.01 of this Article.2 The 13 discharged employees were reinstated without backpay onJanuary 22, 1980, and it was subsequently determined by the Administra-tive Law Judge in Brunswick Corporation and Eldan Crawford, Case 7-CA-17307, that the involved discharges did not violate Sec. 8(aXl) of theAct. No exceptions were filed to his decision and it became the decisionof the Board.3 Those who reported for work that day included Harry Flickema, aunion sentinel, Richard Neiser, a union trustee, and John Conley andEugene Rewalt, both grievance committee members.458 BRUNSWICK CORPORATIONed Nummerdor and Doom to go back to work andDoom responded that he did not know if they could dothat. Nummerdor walked out to the picket line and toldemployees that it was an illegal strike not sanctioned bythe International; and that they should report for work.4Neither Nummerdor nor other employees returned towork until October 30, 1979.The following day Respondent sent union members aletter citing the above-described no-strike language ofthe agreement and directing the employees to return totheir job and shift on Monday, October 22, 1979.On October 22, 1979, Wolters forwarded the followingletter to Nummerdor:Since October 17, 1979, members of Local Lodge1813 have been involved in an illegal work stop-page in direct violation of Article 6 of the laboragreement.That Article provides:Local Lodge 1813 has advised its membershipthat the work stoppage is illegal and to return towork.Brunswick Corporation requests that LocalLodge 1813 take the following affirmative actionnecessary to terminate this illegal work stoppage:1) Direct all members of Local Lodge 813 toreturn to work immediately in writing.2) Direct all Union Officers, Executive BoardMembers, Grievance Committee, and Stewardsto report to their department and shift of work,effective 7:00 A.M. Tuesday, October 23, 1979.3) Direct the above referenced Union Repre-sentatives to actively encourage all members ofLocal Lodge 1813 to terminate their illegal workstoppage.4) Advise the Company of Local Lodge 1813'sintent to take the above affirmative action neces-sary to terminate this illegal work stoppage.Should Local Lodge 1813 decide not to take theabove affirmative action and take all positive meas-ures to terminate this illegal work stoppage, theCompany shall pursue damage action against the re-sponsible parties.5The following letter was forwarded by the Union toits members on October 23, 1979:Dear Member:This is to advise you that the International Asso-ciation of Machinists and Local Lodge 1813 doesnot authorize or condone the illegal work stoppageat the Brunswick Corporation.4 Nummerdor testified that he never instigated or encouraged employ-ees to strike from October 18 to October 30, 1979; and that to his knowl-edge only one union official, Dee Lawrence (a grievance committeemember), was on the picket line. A newspaper article which. inter alia,quotes a statement allegedly made by Lawrence was introduced by Re-spondent. Resp. Exh. 4. Obviously the article is hearsay.s By mailgram, the executive board of the Union advised Wolters thatit was making ever), possible effort to comply with the mandates set forthin the letter.You are hereby instructed to return to work im-mediately.Six days later, October 29, 1979, the United States Dis-trict Court for the Western District of Michigan, South-ern Division, issued a preliminary injunction ordering.inter alia:I. That Local Lodge 1813 of the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, its officers, directors, agents, employeesand members, and all persons acting in concert withthem or in their behalf, are enjoined from organiz-ing, conducting, or in any way engaging in or in-ducting any strike, work stoppage, stay away, slowdown, limitation of production or picketing at thePlaintiff's premises, or ratifying, condoning or lend-ing support to any such action.2. That Local Lodge 1813 of the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, its officers, directors, agents, employeesand members, and all persons acting in concert withthem or in their behalf, are ordered to exercise allof their authority, power, and influence to obtaincompliance with this Court's order by, inter alia:a) Returning to and engaging in work at Plain-tiffs premises in the customary and usual mannerat the next regularly scheduled work shift,b) Posting copies of this Order forthwith inconspicuous places where the business and affairsof Local Lodge 1813 are customarily communi-cated to its members,c) Purchasing conspicuous space forthwith inThe Muskegon Chronicle for three consecutivedays for the purpose of forcefully encouragingthe Union membership to return to work in ac-cordance with the terms of this Order, and forthe purpose of informing the membership that theofficers, directors and other officials of LocalLodge 1813 will be respecting and complyingwith this Order.6The following appeared in the Muskegon Chronicles onthe next day:BRUNSWICK EMPLOYEESALL MEMBERS OF LOCAL 1813 ARE OR-DERED BACK TO WORK ON THEIR RE-SPECTIVE SHIFTS IMMEDIATELY.EXECUTIVE BOARDLOCAL 1813s Brunswick Corp. v. Local 1813 of Machinists and Aerospace Workers.AFL-CIO; Richard Nummerdor. Chester Doom, and Dee Lawrence, FileNo. G79 615 CA6. The court went on to state that the preliminary in-junction was conditioned upon Brunswick Corporation's representationthat a certain 13 employees discharged on or about October 17, 1979.shall be reinstated without backpay and without loss of seniority as ofJanuary 2, 1980, and that such suspension shall not be subject to thegrievance and arbitration procedure459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRank-and-file employees who did not picket received awritten reprimand for going out on strike. On the otherhand, Respondent suspended for 3 days without paythose rank-and-file employees who were seen picketing.7Certain union officers and/or representatives were ad-vised by Respondent that they did not fulfill their leader-ship responsibilities to end the illegal strike by returningto work; that their absence from work and lack of af-firmative action had a negative effect on the membershipand prolonged the illegal strike: and that they were sus-pended from work without pay for a period of either 5or 10 days as a disciplinary action for their participationin the illegal strike.8B. ContentionsThe General Counsel, at the hearing, argued that theBoard, in South Central Bell Telephone Co., 254 NLRB315 (1981), was presented with a factual situation similarto the one at hand, viz, union officers were given addi-tional discipline beyond rank-and-file employees, andI These employees were included in the charge filed herein but as indi-cated in his letter (Resp. Exh. I) to the Union, Regional Director Ber-nard Gottfried refused to issue a complaint covering them His stated rea-sons were as follows:Inasmuch as it has been determined in Case No. 7-CA-17307 thatthe work stoppage was violative of the contractual no-strike clause,thus unprotected, it follows that the Employer had the right to disci-pline employees who engaged in the said unprotected strike and/orrelated picketing. Moreover, the Employer had the right to selectamong employees in regard to the type of discipline issued, so longas it was not motivated by unlawful intent. The investigation failedto demonstrate such an unlawful intent in respect to the issuance ofthe three (3) day suspensions to certain employees, and, thus, theEmployer's actions in this regard cannot be viewed as violative ofthe Act.a The following individuals received the described suspensions:R. Nummerdor, pres.-10 daysL. Mattzela, vice pres.-10 daysH. Joslin, recording secy-- 10 daysE. Macario, financial secy.-5 daysH. Flickema, sentinel-5 daysR. Hamel, conductor-10 daysR. Neiser., trustee-5 daysC. Hain, trustee-5 daysR. Snell, trustee--O0 daysC. Doom, chief shop steward--10 daysJ. DeWolfe, timestudy steward-10 daysR. Zimmer. timestudy steward-5 daysG. Conklin. timestudy steward--10 daysJ. Conley, grievance committee-10 daysD. Lawrence. grievance committee- 10 daysE. Rewalt, grievance committee-5 daysL Gerard, dept. steward-5 daysH. Myers, dept. steward--5 daysR. Rebedew, dept. steward-5 daysC. Goodman, dept. steward-5 daysM. Brackenrich, dept. steward-5 daysC. Schotts, dept. steward-5 daysW. Lawson, dept. steward-5 daysW. Poole, dept. steward-5 daysD. Collis, dept. steward-5 daysR. DeWolfe, dept. steward-5 daysD. Doom, dept. steward-5 daysR. Anderson, dept. steward-5 daysD. Slater, dept. steward-Written warningT. Smith, div. committeeman-5 daysM. LaFlame, div. committeeman-5 daysD. Keller, div. committeeman-S5 daysR. Fairfield, div. committeeman-5 daysF. Osborne, div. committeeman-5 daysthere a majority of the three-member panel refused theinvitation of Respondent therein to overrule the Board'srecent cases finding that greater discipline of union offi-cers for participating in illegal strikes is discriminatoryunder Section 8(a)(3) of the Act.9On brief, Respondent contends that to avoid beingsued for damages, a union will maintain the surface posi-tion that the strike is illegal while at the same time itsofficials subtly advise the membership to stay out bytheir own refusal to return to work. The officials, it iscontended, simply by reason of their office, become theleaders and proponents of the illegal strike. Respondentargues that if the Board refuses to allow the Employerthe right to attempt to obtain compliance with its laboragreement by all reasonable means, including the disci-plining of the illegal strike leaders, then the labor con-tracts are worthless and the industrial peace is destroyed.It is urged that it be concluded that union officialssimply by violating the collective-bargaining agreementbecome the leaders and proponents of those violationsand thereby expose themselves to disciplinary measures,which may exceed the disciplinary measures issued torank-and-file members for the same violation.In the alternative, Respondent contends that the factsof this case differ from those recent Board decisionswhich hold the opposite because albeit the union officialsherein were issued more severe discipline than somerank-and-file members, that discipline was less than otherrank-and-file members who were originally dischargedand then suspended without pay for 60 days for also vio-lating the no-strike provision of the labor agreement.Finally, it is pointed out by Respondent that while itcould not find any circuit court of appeals decision up-holding the recent majority decisions of the Board, theUnited States Circuit Courts of Appeals for the Seventh,Third, and Eighth Circuits have denied enforcement ofthe Board's decisions respectively in Indiana & MichiganElectric Co. v. NLRB, 599 F.2d 227 (7th Cir. 1979);Gould, Inc. v. NLRB, 612 F.2d 728 (3d Cir. 1979), cert.denied 449 U.S. 890; and NLRB v. Armour-Dial, Inc., 638F.2d 51 (8th Cir. 1981).C. AnalysisSubsequent to the first two of the above-describedcourts of appeals decisions, the Board, citing a number ofcases,'°held in South Central Bell Telephone, 254 NLRB315, 316-317 (1981):[lit is a violation of Section 8(a)(3) and (1) of theAct for an employer to single out union stewardsfor discipline where the stewards merely participat-9 The majority consisted of then Chairman Fanning and Member Jen-kins. Board Member Penello dissented.io Cases cited by the Board are: Bethlehem Steel Corp.., 252 NLRB 982(1980); Gould Corp., 237 NLRB 881 (1978), enforcement denied 612 F2d728 (3d Cir. 1979); and Precision Castings Co., 233 NLRB 183 (1977).Midwest Precision Castings Co., 244 NLRB 597 (1979), was cited by theBoard for the proposition that an employer does not violate the Act byholding a union steward to a higher standard of conduct than other em-ployees in disciplining the steward for urging support of and inductingemployee participation in an unauthorized, illegal work slowdown. TheBoard also cited Indiana & Michigan Electric Co., 237 NLRB 226 (1978),enforcement denied 599 F. 2d 227 (7th Cir 1979).460 BRUNSWICK CORPORATIONed in an unprotected strike along with other em-ployees .... that such different treatment of stew-ards must necessarily be based upon the stewardsstatus as union officers rather than upon their con-duct as employees ...[if] the stewards had en-gaged in the same actions as other employees....[and] that, where a steward ...[has] not instigatedor led an unprotected work stoppage, he ...[can]not be disciplined for his "lack of actions as asteward" in failing to take steps to terminate thework stoppage.Respondent suspended for 5 or 10 days without payunion officials who participated in the strike while itgave rank-and-file employees either a written reprimandor a 3-day suspension without pay depending on whetherthey picketed.As indicated supra, Respondent on brief argues thatunion officials who go out on strike, simply by reason oftheir office, become the leaders and proponents of the il-legal strike. ItThe three courts of appeals cases cited by Respondentare distinguishable. In .VLRB v. Armour-Dial, Inc., supra,the court concluded that union officials by their actions,not merely by the fact that they were union officials, in-duced the work stoppage involved therein. And both theSeventh and Third Circuit's decisions in Indiana &Michigan, supra, and Gould, supra, respectively, rested onwhat the courts viewed as the violations by union offi-cials of an affirmative duty imposed on them by the in-volved collective-bargaining agreements. The collective-bargaining agreement involved herein does not containlanguage similar to that found in Indiana & Michigan.supra, and Gould, supra, which, according to thosecourts, imposes an affirmative duty on the involvedunion officials.In C. H. Heist Corp. v. NLRB, 657 F.2d 183 (7th Cir.1981), a panel different than the one which decided Indi-ana & Michigan, supra, characterized the contractualbasis for the union officials' higher responsibility in Indi-ana & Michigan, supra, as "tenuous" and it refused toconstrue Indiana & Michigan, supra, so broadly so as topermit an employer to discharge a union steward, whoalthough he refused to cross the picket line (there was noclear and contractual provision requiring him to crossthe picket line), in the court's view made sufficient ef-forts to see that the no-strike clause of the involved col-lective-bargaining agreement was complied with. 12II Respondent's alternative argument has no merit in that those rank-and-file members who were originally discharged and then suspendedwithout pay for 60 days were involved in a separate incident, althoughtheir punishment was the cause of the involved strike. It has not beendemonstrated that any union officials or representatives participated inthe October 17 work stoppage. The involved suspensions of the union of-ficials and/or representatives were meted out not because of their con-duct on October 17 but rather because of their position as officials or rep-resentatives of the Union.12 The court pointed out thatThe Board contends that the "higher responsibility" should not in-clude an obligation to cross a picket line which is honored by thevast majority of the employees, because crossing the line wouldcause the steward to lose both credibility and the ability and oppor-tunity to mediate a resolution of the strike. Conversely, the Compa-ny contends, rather unrealistically, that if the steward cross the line,the strike might end lid. at 182.] [Emphasis supplied ]In Hammerhill Paper Co. v. NLRB, 658 F.2d 155 (3dCir. 1981), the court held that, where the collective-bar-gaining agreement does not authorize the employer's se-lective disciplining of union officials, the disciplining vio-lates Section 8(a)(3) of the Act. 3Simarily in Metropolitan Edison Co. v. NLRB, 663 F.2d478, 482 (3d Cir. 1981), the court concluded that:If the collective bargaining agreement does notspecify that union officials have some responsibilityto try to end an illegal work stoppage, then thecompany may not impose any greater discipline onunion officials than on other participants in thestrike.The court went on to state that since the involved agree-ment "did not expressly impose a duty on the union offi-cials to attempt to halt an illegal work stoppage, thecompany committed an unfair labor practice when it dis-ciplined ...[union officials] more harshly than theother participants in [the] work stoppage ...." Id. at483.It would appear, therefore, in a situation such as theone at hand, where the union officials merely participat-ed in the strike and where the involved collective-bar-gaining agreement does not expressly impose a duty onthe union officials to attempt to halt the strike, courtshave supported the Board's position that the respondentviolates Section 8(a)(3) and (1) of the Act by singling out13 It was concluded by the court that the Board's argument was per-suasive.While one member of the majority indicated that he did not mean toshow any lack of support for the same circuit's decision in Gould. supra,and its underlying reliance on the Seventh Circuit's reasoning of Indiana& Michigan, supra, the other, in his concurring opinion, stated thatI believe that this court's opinion in Gould was far too expansiveand ladened with dicta which stated precepts far beyond the uniquefacts of that case, but Gould is the rule of our circuit unless and untilit is changed by the full court setting en banc. I question the Gouldcourt's reliance on the Seventh Circuit's decision in Indiana & Michi-gan Electric Co .... [Id. at 167.1The court specifically refused to broaden Indiana & Michgan,. supra, toallow employers to mete out harsher punishment to union officials whomerely participated in illegal strikes regardless of the language of theircollective-bargaining agreements.The court went on to state its belief that this type of discriminationagainst union officialscould readily have an adverse effect on employee rights The mereoffice thus [becomesl a burden, unilaterally imposed by the employ-er, even under circumstances where the office carried no extraburden under the terms of the contract. The holding of union office,after all, is the essence of protected union activities; union status maynot, without more, be treated by employers as an open invitation forsanctions. All other things being equal, the marginal effect of thisburden would be to "discourage members from holding union office"and thus "no doubt have an inherently adverse effect on employeerights." (Id. at 163.1This problem was graphically pointed out by the Administrative LawJudge in Miller Brewing Co., 254 NLRB 266, 280 (1981), of his Decisionwhere he statedit should be noted that the discharges of the two stewards [whichthe Judge and the Board found to be discriminatory because theywere based on union related considerations] have actually discour-aged all of the remaining electricians .to decline to serve asstewards, and has effectively deprived the unit of its full statutoryand contractual right to representation in matters requiring or callingfor the presence or participation of stewards.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion officials for treatment different than other employ-ees, based solely on their status as union representatives.While union officials cannot be discriminated againstmerely because of their position, on the other hand theycannot be favored in a situation such as the one at hand.One union official, Lawrence, picketed during the strike.Consequently he should have received the same 3-daysuspension picketing rank-and-file members received.Miller Brewing Co., supra, and Bethlehem Steel Corp., 252NLRB 982 (1980), enforcement denied sub nom. Four-nelle v. NLRB (Nos. 80-2211 and 80-2466), 109 LRRM2441 (D.C. Cir. 1982).CONCLUSIONS OF LAW1. By giving more severe discipline to the individualsdescribed in footnote 8, supra (except D. Slater), thanwas given to other employees who participated in the il-legal strike which began on October 18, 1979, solely be-cause they were union representatives, Respondent hasviolated Section 8(a)(3) and (1) of the Act.2. Respondent's violations of Section 8(a)(3) and (1) ofthe Act are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and(1) of the Act, it will be recommended that Respondentbe required to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the Act.It having been found that Respondent discriminatorilyassigned greater discipline to those individuals describedin footnote 8, supra (except D. Slater), than to other em-ployees who participated in the strike which began Octo-ber 18, 1979, Respondent should be required to makethem whole for any loss of pay they suffered by reasonof this discrimination. Any backpay found to be due shallbe computed, with interest, in the manner prescribed inF. W Woolworth Co., 90 NLRB 289 (1950), and FloridaSteel Corp., 231 NLRB 651 (1977).'4Upon the basis of the entire record, the findings offact, the conclusions of law, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER' SThe Respondent, Brunswick Corporation, Muskegon,Michigan, its officers, agents, successors, and assigns,shall:to See, generally, Isis Plumbing Co., 138 NLRB 716 (1962)."s In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the1. Cease and desist from:(a) Discriminating against its employees by givingmore severe discipline to union officials than to otheremployees because of their status as union representa-tives.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Rescind the discriminatory suspensions given to R.Nummerdor, L. Mattzela, H. Joslin, E. Macario, H.Flickema, R. Hamel, R. Neiser, C. Hain, R. Snell, C.Doom, J. DeWolfe, R. Zimmer, G. Conklin, J. Conley,D. Lawrence, E. Rewalt, L. Gerard, H. Myers, R. Rebe-dew, M. Judd, C. Goodman, M. Brackenrich, C. Schotts,W. Lawson, W. Poole, D. Collis, R. DeWolfe, D.Doom, R. Anderson, T. Smith, M. LaFlame, D. Keller,R. Fairfield, and F. Osborne for their participation in thestrike of October 18, 1979, and expunge from theirrecords any reference to those suspensions.(b) Make the above-named employees whole for anyloss of earnings or other benefits they suffered as a resultof the discrimination against them, in the manner setforth in the section of this Decision entitled "TheRemedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its place of business in Muskegon, Michi-gan, copies of the attached notice marked "Appendix."'6Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.findings, conclusions, and recommended Order herein shall, as providedill Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."462